Ethridge, J.,
delivered the opinion of the court.
The appellant was convicted under section 1368, Code of 3906 (section 1104, Hemingway’s Code), for operating a moving picture show on Sunday and charging admission therefor. This section reads as follows: .
“If any person shall engage in, show forth, exhibit, act, represent, perform, or cause to be shown forth, acted, represented, or performed, any interludes, farcesi, or plays of any hind, or any games, tricks, ball playing of any kind, juggling, sleight of hand, or feats of dexterity, agility of body, or any bear baiting or any bull fighting, hórse-racing, or cock fighting, or any such like show or exhibit whatsoever, on Sunday, every person so offending shall be fined not more than fifty dollars.”
There was an agreement in the record that the appellant operated a moving picture show on Sunday, and charged an admission fee to all persons entering, .that he had paid the license required on the business, and that the picture, exhibited on the day in question was entitled The Weaker Vessel, being a comedy and drama, and also a film entitled News Weekly, showing views of different parts of the world’s current events. It was agreed that these pictures were moral, and the ■ question presented for decision is whether the theater, exhibiting plays and dramas by means of moving pictures, come within the terms of the statute above set out.
It will be noted that the language of the statute is broad and comprehensive, and we think the moving picture reproduction comes within the purview of the *139statute. The language “or plays of any kind,” following the words “show forth, exhibit, act, represent, perform, or cause to be shown forth, acted, represented, or performed, any interludes, farces,” is sufficient to include the show herein described. The purpose of the statute was to prevent all business of the kind here involved, and others, which have a tendency to profane the Sabbath.
The judgment of the court below will therefore be affirmed.

Affirfned.